Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  158102 & (52)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellant,                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 158102
                                                                    COA: 339079
                                                                    Oakland CC: 2016-260482-FC
  LARICCA SEMINTA MATHEWS,
             Defendant-Appellee.
  _____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 22, 2018 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on the application. MCR
  7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order, addressing whether the warnings provided to the defendant prior to custodial
  interrogation “reasonably convey[ed],” Florida v Powell, 559 US 50, 60 (2010), to her
  the “right to consult with a lawyer and to have the lawyer with [her] during
  interrogation,” as required by Miranda v Arizona, 384 US 436, 471 (1966). In addition to
  the brief, the appellant shall electronically file an appendix conforming to MCR
  7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
  as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21
  days of being served with the appellant’s brief. The appellee shall also electronically file
  an appendix, or in the alternative, stipulate to the use of the appendix filed by the
  appellant. A reply, if any, must be filed by the appellant within 14 days of being served
  with the appellee’s brief. The parties should not submit mere restatements of their
  application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2018
         a1017
                                                                               Clerk